DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/246,235 and an Office action on the merits follows.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner Note
The claim set dated 04/30/2021 (original/sole), is identical to that original/initial claim set dated 11/25/2020 of Parent Application 17/104,898, now U.S. Patent No. 11,030,478.  Corresponding 112(b) rejection(s) as previously presented in the Non-Final Rejection for the Parent Application have been reproduced below.  Examiner encourages amendment not only addressing any ambiguities with regards to the pixel hash determining and cost value limitation(s) identified in the 112(b) rejection(s), but e.g. characteristics thereof (e.g. low-discrepancy sequence/walk, to what extent pixels are involved in the generation of a single representation/hash, etc.) specifically resulting in a correspondence map that is deterministic, dense for e.g. substantially featureless images, and/or not requiring rectified first and second images.  Valentin et al. (US 2018/0352213) appears previously not applied in any prior-art based rejection (at least to independent claim 1) in view of an interpretation that correction of 112(b) rejection(s) would involve a (single) hash representative of each pixel in an image (or a patch/window encompassing an entire image) – which is an interpretation not strictly required by claims as originally presented.  Additionally, reference may be made to the prosecution history of the Parent as it relates to that provisional Double Patenting rejection in view of 16/936,269, now U.S. Patent No. 11,184,604 (see Double Patenting rejection(s) below).


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation in part, “selecting the correspondence vector from the set based on a cost value determined between the pixel hash of the paired pixels”.  The limitation in question is unclear particularly in view of the language “between the pixel hash of the paired pixels”, as the term ‘hash’ is presented in the singular, raising questions such as, ‘between what’ is the comparison/cost value involving the pixel hash determined, in addition to suggesting that ‘the pixel hash of the paired pixels’ is an inter-image pixel hash, as distinguished from two separate and potentially distinct intra-image pixel hashes (which is initially understood to be the intended/desired interpretation even if not explicitly required by the language of the claims (see Fig. 3 and for example [0091])).  In other words, in view of the limitation above where hash is presented in the singular in conjunction with the language ‘between’, doubt is raised as to if the ‘determining a pixel hash for each pixel in a first and second image’ is limited to either of an inter or intra image pixel hash, and claim 1 fails to provide additional details/limitations regarding the manner in which any hash is generated.  The first limitation also appears to suggest that said ‘each pixel’ may be contained within both the first and second image (which could/would be the case if the images were duplicates, and/or imaged a substantially shared physical space - (language ‘of’ followed by both images in conjunction, offering a potentially different interpretation as compared to ‘each pixel of the first image and each pixel of the second image’)).  This is a secondary issue but worth note, since no details are provided regarding the manner in which any hash is generated.  Applicant may consider clarifying via amended limitations if a hash represents both or only one image (one/intra-image understood as likely intended), and what is considered in the cost value determination (likely two hashes, one for a pixel in the first image and a second for a corresponding pixel in the second image).
Claim 13 is the non-transitory CRM claim corresponding to the method of claim 1, and is rejected accordingly, in view of that final limitation similarly worded “selecting the correspondence vector from the set based on a cost value determined between the pixel hash of the paired pixels.”  Examiner notes claim 13 differs from claim 1 in view of the manner in which a hash is generated by traversing a patch proximal the respective pixel in a low-discrepancy sequence beginning at the respective pixel, whereas claim 1 does not explicitly disclose any manner in which the/any hash is generated, however this limitation does not serve to resolve those issues/considerations identified above for the case of claim 1 as they similarly apply to matching language in claim 13.  Particularly, as ‘the pixel hash’ is presented in the singular, to/between what does the cost value consider?  Also, what extent of the image(s) does a single hash represent?
	Dependent claims 2-12 and 14-20 are similarly rejected in view of the manner in which they inherit and fail to cure the deficiencies of claim(s) 1/13 as identified above.  Claim 9 features language similar to that discussed for the case of claim 1 above ‘generating a second pixel hash for each pixel of the first and second image’, which may additionally benefit from corresponding clarifying amendments as may apply to the case of claim 1, as does claim 14.
Claim 19 recites the limitation in part, “wherein a portion of the first or second image is substantially featureless”.  As a positive note concerning 112(b), in view of MPEP 2173.05(b) Relative Terminology with reference to III. Approximations, Examiner notes the language/limitation in question is clear/definite/readily understood by a person having ordinary skill in the art, despite that approximation ‘substantially’, in view of [0022] of Applicant’s specification as filed as it relates to thresholds for equivalence, and in further view of the manner in which, while permissible interpretation of ‘a portion’ of an image may vary generally, it is not understood to be ‘variable’ in the context presented.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of Parent Application No. 17/104,898, now U.S. Patent No. 11,030,478.  As mentioned in the Examiner Note above instant claims are identical to those originally filed for the case of the Parent Application, and closely correspond to those claims of reference in their final/amended form in which claim 1 as originally presented was amended to include those limitations of claim 4.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate and/or render unpatentable independent and dependent claims in the instant application.  For a more detailed mapping of the correspondence between limitations see the following table below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claims 1 and 13 as compared to claims 1 and 12 of reference recite common subject matter;
•	Whereby instant claims 1 and 13, which recite the open ended transitional phrase “comprising”, do not preclude any additional elements (limitations corresponding to instant claim 4) recited by claim(s) of the reference, and
•	Whereby the elements of claim 1/13 are fully anticipated by reference claim(s) 1/13, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Instant Claims
Claims of Reference 11,030,478
Claim 1
A method comprising:
Claim 1
A method comprising:
determining a pixel hash for each pixel in a first and a second image; and
determining a pixel hash for each pixel in a first image and each pixel in a second image;
determining a correspondence map relating matching pixels in the first and second images by iteratively:
determining a correspondence map relating matching pixels in the first and second images by iteratively:
determining a set of correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel; and
determining a set of correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel; and
selecting the correspondence vector from the set based on a cost value determined between the pixel hash of the paired pixels.
selecting the correspondence vector from the set based on a cost value determined between the pixel hashes of the paired pixels; and
Claim 4
Claim 1 validating the correspondence map by determining ...
Claim(s) 2-3
Claim(s) 2-3
Claim(s) 5-12
Claim(s) 4-11
Claim 13
Claim 12
Claim(s) 14-20
Claim 13-19

	
Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,069,071 (Application No. 17/154,969).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate and/or render unpatentable independent and dependent claims in the instant application.  For a more detailed mapping of the correspondence between limitations see the table below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim 1 as compared to claim 11 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude any additional elements (limitations inherited from claim 1) recited by claim(s) of the reference, and
•	Whereby the elements of claim 1 are fully anticipated by reference claim 11, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Instant Claims
Claims of Reference 11,069,071
Claim 1
A method comprising:
Claim 11
The method of claim 1, further comprising
determining a pixel hash for each pixel in a first and a second image; and
Determining a pixel hash for each pixel in the first and second image;
determining a correspondence map relating matching pixels in the first and second images by iteratively:
determining a first dense disparity map that matches features between a first and second image, wherein the first and second images were acquired at a first time by the first and second camera, respectively; (Claim 1) wherein determining the first disparity map comprises iteratively: (Claim 11)
determining a set of correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel; and
determining a set of candidate correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels, wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel; and
selecting the correspondence vector from the set based on a cost value determined between the pixel hash of the paired pixels.
selecting a candidate correspondence vector from the set as the correspondence vector of said each pixel based on a cost value determined between the pixel hashes of said each pixel and the corresponding pixels.

	

Claims 1-2, 5, 7, 13 and 16-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,184,604 (Application No. 16/936,269).  Reference may be made to the provisional double patenting rejection as identified in the Non-Final Rejection associated with the Parent Application.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate and/or render unpatentable independent and dependent claims in the instant application.  For a more detailed mapping of the correspondence between limitations see the following table below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claims 1 and 13 as compared to claims 5 and 13 of reference recite common subject matter, with the ‘correspondence map’ for the instant case of the instant claims equivalent/corresponding to that ‘disparity map’ of reference (see [0027], [0031], [0049], [0066-0067] of the instant Specification, wherein the language ‘correspondence map’ is followed by ‘e.g., disparity map’), and that ‘hash’ claimed similarly corresponding to that ‘fingerprint’ of reference in view of [0045], in addition to that language of e.g. claim 1 of reference lines 8-9 ‘wherein the fingerprint comprises a binary hash that characterizes ...’, and wherein the ‘selected’ vector corresponds to ‘stored’ disparity vector of reference.
•	Whereby instant claims 1 and 13, which recite the open ended transitional phrase “comprising”, do not preclude any/the additional elements recited by claim(s) of the reference, and
•	Whereby the elements of claim 1 are fully anticipated by reference claim 5, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
•	Elements of instant claim 13, are additionally anticipated by those of reference claim 5, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	ODP bullet 5: Elements of instant claim(s) 2, 5, 7 and 16-20 otherwise not present explicitly in corresponding reference claim(s) identified below, correspond to explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in grounds of provisional nonstatutory double patenting, with instant claims unpatentable over the reference claims, in view of those obvious modifications/alternatives thereto known and/or otherwise expressly stated.  See the second table below for those claims/limitations and corresponding disclosure evidencing the obvious nature of walk/sequence variants for a hashing walk, and obvious to try input image variants with a reasonable expectation of success, particularly in view of the analogous natures of the instant and reference applications in the generation of a depth map for various applications as disclosed in [0003] of reference.  For the case of claim 13 more specifically, that ‘an ordered path’ of reference corresponds to a ‘low-discrepancy sequence’ as claimed.

Instant Claims
Claims of Reference 11,184,604
Claim 1/13
A method comprising:
• determining a pixel hash for each pixel in a first and a second image; and

Claim 5/13 inheriting limitations of claim(s) 1/9 respectively 
A method of generating a depth map representing
distances between an image acquisition system and objects in a scene, the method comprising: receiving a first and second image of the scene; for each pixel of the first and second images, generating a fingerprint associated with the pixel by comparing the pixel to a pixel patch according to an ordered path, wherein the fingerprint comprises a binary hash that characterizes the pixel based on the comparison between the pixel and the pixels of the pixel patch; (claim 1)
• determining a correspondence map relating matching pixels in the first and second
images by iteratively:

determining a disparity map comprising a set of disparity vectors, wherein each disparity vector maps a pixel in the first image to the respective matched pixel in the second image, wherein determining the disparity map comprises: (claim 1)
determining a set of correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels, wherein each correspondence vector identifies a corresponding pixel in the second image
that is paired with the respective pixel; and


initializing a disparity vector for a pixel of interest of the first image, wherein the disparity vector maps the pixel of interest to a target pixel of the second image; determining an initial cost value associated with the pixel of interest based on the fingerprint for the pixel of interest and the target pixel; and storing the cost value and the disparity vector. (claim 5), in further view of that determining a set of test disparity vectors for a pixel of interest of the first image, wherein the set of test disparity vectors comprises a previous disparity vector and one or more test disparity vectors derived from disparity vectors for pixels adjacent to the pixel of interest; (claim 1)
selecting the correspondence vector from the set based on a cost value determined between the pixel hash of the paired pixels.
determining an initial cost value associated with the pixel of interest based on the fingerprint for the pixel of interest and the target pixel; and storing the cost value and the disparity vector (claim 5) in further view of that determining a cost value associated with each test disparity vector of the set of test disparity vectors (claim 1).

	
Instant Claims
Claims of Reference 11,184,604
Claim 2
Claim 6
Claim 5/18
Claim(s) 1/9 final depth map determination
Claim(s) 7/20
Claim 5 in view of ODP bullet 5 above
Claim 16
Claim 5/13 ‘initial cost vector’
Claim 17
Ordered path of Claim 9 in view of Obvious variants to ordered path/walk ODP bullet 5 above
Claim 19
Claim 13 in view of obvious to try variants for input images ODP bullet 5 above




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentin et al. (US 2018/0352213), cited by Applicant.

As to claim 1, Valentin discloses a method comprising:
determining a pixel hash for each pixel in a first and a second image (Fig. 2 hash/representation 202, [0020] “(for each pixel of the images 110 , 114) to a binary vector representation 202”, [0024-0028]; see Examiner Note above, a representation/hash may be determined for each pixel, but a single hash/representation need not represent each of the pixels (every pixel represented in a single hash, with e.g. a set defined by varied walks/paths)); and
determining a correspondence map (Fig. 4 406 and 408, 306 generate disparity map) relating matching pixels in the first and second images by iteratively (Fig. 3, 306 in view of ‘iterate’ path of flow, [0029] “By iterating block 306 a plurality of times, good disparity matches are propagated over the reference image and the process converges to a good solution and thereby generates a disparity (and therefore depth) map.”):
determining a set of correspondence vectors for each pixel in the first image based on correspondence vectors of neighboring pixels (Fig. 3, 304-306), wherein each correspondence vector identifies a corresponding pixel in the second image that is paired with the respective pixel ([0027] “After every patch in the left image 110 and right image 114 is projected to its binary vector representation 202, the matching module 120 determines how well a pixel in one image (e.g., left image 110) matches another pixel in the other image (e.g., right image 114) by computing the Hamming distance (e.g., distance between two strings of the same length) between their binary vector representations.”); and
selecting the correspondence vector from the set based on a cost value ([0028] “At block 304, the matching module 120 samples a number of random disparities per pixel and their matching cost is evaluated in parallel, with the candidate with the lowest matching score being kept.”, [0029] “At block 306, the method 300 continues with a parallel propagation process in which coherence in the images 110, 114 is used to propagate those good matches of block 304 to its neighboring pixels. This includes each pixel testing its current disparity hypothesis against those of its immediately neighboring pixels and taking the lowest matching cost score as its own solution”).

As to claim 5, Valentin discloses the method of claim 1.
Valentin discloses the method further comprising determining a depth map based on the correspondence map (Fig. 4 408 in view of 406, [0032] “At block 408, a depth map is generated based on the disparity map”).

As to claim 8, Valentin discloses the method of claim 1.
Valentin further discloses the method wherein the correspondence map comprises an integer-accurate correspondence map, the method further comprising refining the integer-accurate correspondence map ([0003], [0027] disclosing a pixel to pixel mapping understood to be ‘integer-accurate’ (pixel to pixel) in view of [0095] of Applicant’s Specification, in further view of Valentin iterative refinement disclosed in Fig. 3 306 ‘iterate’ path and iterative refinement/optimization of current disparity hypothesis, propagated good matches and invalidated ambiguous disparity results in the generation of final/refined disparity map).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valentin et al. (US 2018/0352213), cited by Applicant, in view of Sasaki (US 2019/0180514).

As to claim 2, Valentin discloses the method of claim 1.
Valentin fails to explicitly disclose the method any averaging operation for correspondence vectors.  
Sasaki evidences the obvious nature of a image reference vector mapping optionally comprising an interpolation involving adjacent and analysis pixels (Fig. 7 S12 correspondence relationship between pixels, Fig 3 images 30a and 30b, [0311-0313], [00319], [0322]) wherein a set of correspondence vectors for an analysis/standard pixel comprise at least one of:
an average between the correspondence vector of a right and left neighboring pixel of the analysis pixel; or an average correspondence vector between the correspondence vector of a neighboring pixel above and a neighboring pixel below the analysis pixel; or an average correspondence vector between the correspondence vector of a neighboring pixel above and a neighboring pixel below the analysis pixel (Fig. 64 S126, Figures 65-67, [0313], [0319], [0322] “For example, an average vector of image reference vectors of the four upper, lower, left, and right pixels with respect to the pixel of the target is determined ... an average vector of the image reference vectors of the left and right pixels A and B is determined ... the image reference vectors of the upper and lower pixels D and C are averaged to determine an image reference vector of the target vector”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Valentin such that the set of correspondence vectors for an analysis pixel comprise an average correspondence vector between vectors of one or more adjacent pixels as taught/suggested by Sasaki, the motivation as similarly taught/suggested therein that such an average enables a mitigation of mapping errors caused by one or more outlier/hole pixels.


2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valentin et al. (US 2018/0352213), cited by Applicant, in view of Lee (US 2021/0073953).

As to claim 6, Valentin discloses the method of claim 1.
Valentin fails to explicitly disclose the method further comprising filling gaps in the correspondence map by providing the correspondence map and one of the first or second image to a neural network.
Lee evidences the obvious nature of a method comprising filling gaps in a correspondence map by providing the correspondence map and one of the first or second image to a neural network (Fig. 4, depth map S430 and original image S410 in generation of corrected depth map S440, [0064] “Then, the depth map generation module 210 may derive a region in the generated depth image where there are points having a lower confidence level than a preset value and points having holes generated. In addition, the depth map generation module 210 may derive the depth estimation image from the RGB image by using an artificial neural network model (for example, first artificial neural network model) that is trained to derive an estimated depth map from the RGB image. The depth information about the points in the image where the confidence level is lower than the preset value and the points where the holes are generated may be estimated using the depth estimation image, and the estimated depth information may be input to the depth image to derive a completed depth image. For example, the depth information about the points where the confidence level of the image is lower than the preset value and the points where the holes are generated may be estimated using bilinear interpolation, histogram matching, and the previously trained artificial neural network model”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Valentin to further comprise filling gaps in the correspondence map by providing the correspondence map and one of the first or second image to a neural network as taught/suggested by Lee, the motivation as similarly taught/suggested therein that such a neural network based correspondence/depth image refinement enables an improved finally produced depth/correspondence map free of defects/holes benefiting from previously trained neural network model parameters, and as an obvious to try correspondence map optimization alternative readily implemented with a reasonable expectation of success.


3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Valentin et al. (US 2018/0352213), cited by Applicant, in view of Siboni et al. (US 2020/0349846), also cited by Applicant.

As to claim 7, Valentin discloses the method of claim 1.
Valentin fails to explicitly disclose the method wherein the first and second image are associated with a first and second timestamp respectively.
Siboni evidences the obvious nature of a correspondence/disparity module creating a dense, refined disparity map from two images ([0020]), wherein first and second images are associated with first and second timestamps respectively ([0037], [0062]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Valentin such that the first and second image are associated with a first and second timestamp respectively as taught/suggested by Siboni, the motivation as similarly suggested therein that such a timestamp association enables a pre-selection of synchronized first and second images enabling a more accurate final disparity/correspondence map generation.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 3-4 and 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, in addition to those applicable Double Patenting rejections as identified above, and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669